Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 11/24/2021 has been entered and fully considered. 
Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12 are pending, of which claim(s) 7 was amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 7 has the phrase, “on a cross section that is vertical to a flow direction of the gas for drying, a shape of the drying gas flow path is substantially equal at any given portion of the membrane surface,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear what “equal” is equating as being equal; in other words, at least two things are involved in equating as being equal, and what are those at least two things are not clearly defined by the language.
 
Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2016-159211 (Machine translation used as Official translation) (herein known as NOGUCHI).

With regard to claim 1, NOGUCHI teaches a drying method for a separation membrane comprising:, especially at abstract
supplying a gas for drying to the separation membrane implicitly within the claimed range so that a value obtained by dividing the difference between a maximum value and a minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the minimum value of the flow rate is less than or equal to 15%, especially at abstract; this claim language does not positively limit to any particular flowrate, since the choice of max and min (supposedly limiting "a value") are not particularly limited by the claim language; (max-min)/min is 0-15%; since there are no particular limits on max and min, then essentially all values can be obtained by dividing the difference between a (non-claim limited) maximum value and a (non-claim limited) minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the (non-claim limited) minimum value of the flow rate is less than or equal to 15%; furthermore, the claim formula itself is not a patentable distinction, since the formula itself is an abstract idea; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon
NOGUCHI teaches wherein the gas for drying is within the claimed range of temperature, especially at para 36
and contains a water-soluble gas "carbon dioxide" which is within the claimed range, especially at para 36; "carbon dioxide" which is within the claimed range is supported by instant specification para 37 and instant claim 4; MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to claim 4, NOGUCHI teaches 
wherein at least a portion of the water-soluble gas is carbon dioxide, especially at para 36

With regard to claim 5, NOGUCHI teaches 
mainly comprises carbon dioxide is taken within the claimed range, especially at para 34

With regard to claim 7, NOGUCHI teaches 
wherein the separation membrane 3 and a drying gas flow path (along 3 from 7 to 8) are disposed so that the gas for drying is introduced onto the membrane surface of the separation membrane in a substantially parallel (as depicted), especially at para 32,33
a shape of the drying gas flow path on a cross section that is vertical to a flow direction of the gas for drying is substantially equal at any given portion of the membrane surface, especially at para 32,33

With regard to claim 8, NOGUCHI teaches 
gas flow paths is mainly abstract idea, and NOGUCHI clearly teaches drying gas flow from 7 to 8, which is a path, and is within the abstract idea of a plurality of the drying gas flow paths, and an average value of a shortest distance between the plurality of the drying gas flow paths is less than or equal to 5 mm, especially at para 32,33; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2016-159211 (Machine translation used as Official translation) (herein known as NOGUCHI) as evidenced by "Fundamentals of membrane transport" (herein HWANG).

With regard to claim 2, the claim 2 language includes describing a law of nature or a physical phenomenon which is not a sufficient basis for a patentable distinction over the prior art; 
["Fundamentals of membrane transport" (herein HWANG) provides extrinsic evidence, especially at pg 2 col 1 para 4, that "For gas separations achieved with membranes, the partial pressure difference is the driving force" which is included in the claim language "wherein a first partial pressure of the water-soluble gas on a first main surface side of the separation membrane that is supplied with the gas for drying is higher than a second partial pressure of the water-soluble gas on a second main surface side of the separation membrane"; since gas for drying across the separation membrane as taught by NOGUCHI, especially at abstract, then the partial pressure language of claim 2 is inherently and/or implicitly taken as present; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-159211 (Machine translation used as Official translation) (herein known as NOGUCHI).

With regard to claim 7, NOGUCHI teaches
 wherein the separation membrane 3 and a drying gas flow path (along 3 from 7 to 8) are disposed so that the gas for drying is introduced onto the membrane surface of the separation membrane in a direction that is substantially parallel (as depicted) to the membrane surface, especially at para 32,33
 on a cross section that is vertical to a flow direction of the gas for drying, a shape of the drying gas flow path (7a to 8a) is substantially equal at any given portion of the membrane surface, especially at para 32,33

With regard to claim 8, gas flow paths is mainly an abstract idea, and NOGUCHI clearly teaches drying gas flow from 7 to 8, which is a path, and is within the abstract idea of a plurality of the drying gas flow paths, and an average value of a shortest distance between the plurality of the drying gas flow paths is less than or equal to 5 mm, especially at para 32,33; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-159211 (Machine translation used as Official translation) (herein known as NOGUCHI) in view of "Fundamentals of membrane transport" (herein known as HWANG).

With regard to claim 3, NOGUCHI does not specifically teach wherein the first partial pressure is greater than or equal to 20 kPa higher than the second partial pressure. 
But, HWANG teaches partial pressure difference (i.e. wherein the first partial pressure is greater than higher than the second partial pressure) is the driving force to optimize the partial pressure difference, such as in the claimed range, especially at pg 2 col 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide NOGUCHI with partial pressure difference (i.e. wherein the first partial pressure is greater than higher than the second partial pressure) is the driving force to optimize the partial pressure difference, such as in the claimed range of HWANG since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)


Claim(s) 1, 6, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-208334 (Machine translation used as Official translation; herein known as TANAKA) in view of JP 2016-159211 (Machine translation used as Official translation; herein known as NOGUCHI).

With regard to claim 1, TANAKA teaches a drying method for a separation membrane comprising:, especially at abstract
 supplying a gas for drying to the separation membrane implicitly within the claimed range so that a value obtained by dividing the difference between a maximum value and a minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the minimum value of the flow rate is less than or equal to 15%, especially at abstract; this claim language does not positively limit to any particular flowrate, since the choice of max and min (supposedly limiting "a value") are not particularly limited by the claim language; (max-min)/min is 0-15%; since there are no particular limits on max and min, then essentially all values can be obtained by dividing the difference between a (non-claim limited) maximum value and a (non-claim limited) minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the (non-claim limited) minimum value of the flow rate is less than or equal to 15%; furthermore, the claim formula itself is not a patentable distinction, since the formula itself is an abstract idea; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon
 TANAKA teaches wherein the gas for drying is within the claimed range of temperature, especially at para 37
 "wind" (gas flow), especially at para 37
 TANAKA does not specifically teach contains a water-soluble gas "carbon dioxide" which is within the claimed range 
But, NOGUCHI teaches contains a water-soluble gas "carbon dioxide" which is within the claimed range, especially at  para 36; "carbon dioxide" which is within the claimed range is supported by instant specification para 37 and instant claim 4; MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide TANAKA with contains a water-soluble gas "carbon dioxide" which is within the claimed range of NOGUCHI for the benefit of fulfill the material need of specific workable gas

With regard to claim 6, TANAKA teaches
 wherein the separation membrane is formed on an inner surface of a cell of a monolithic porous support, especially at abstract, para 32, claim 1

With regard to claim 10, TANAKA teaches
 wherein the gas for drying is supplied intermittently to the separation membrane, especially at abstract, para 20

With regard to claim 11, TANAKA teaches a method of producing a separation membrane structure comprising:, especially at abstract
 assembling a porous support 10 on which a separation membrane 13 is formed into a "housing" (casing), especially at abstract, para 21,22
 supplying a "wind" (gas) for drying which is within claimed range to the separation membrane, especially at para 37, fig 6B
 "wind" (gas flow), especially at para 37
 TANAKA does not specifically teach contains a water-soluble gas "carbon dioxide" which is within the claimed range 
But, NOGUCHI teaches contains a water-soluble gas "carbon dioxide" which is within the claimed range, especially at  para 36; "carbon dioxide" which is within the claimed range is supported by instant specification para 37 and instant claim 4; MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide TANAKA with contains a water-soluble gas "carbon dioxide" which is within the claimed range of NOGUCHI for the benefit of fulfill the material need of specific workable gas

With regard to claim 12, TANAKA teaches
 NOGUCHI teaches mainly comprises carbon dioxide is taken within the claimed range, especially at para 34


Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “1. The §112(b) rejection of claim 7 is noted, but respectfully traversed in view of the amendments to claim 7 submitted herewith. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  the phrase is unclear what “equal” is equating as being equal; in other words, at least two things are involved in equating as being equal, and what are those at least two things are not clearly defined by the language

Applicant argues at page(s) 5, particularly “2. Claims 1, 4, 5, 7 and 8 were rejected under §102(a)(2) over JP 2016-159211 (hereinafter “Noguch1’); claim 2 was rejected under §102(a)(2) over Noguchi as evidenced by Hwang; claim 3 was rejected under §103 over Noguchi in view of Hwang; and claims 7 and 8 were rejected under §103 over Noguchi. These rejections are respectfully traversed."
page(s) 5, particularly “The PTO asserted that Noguchi discloses a drying method for a separation membrane that meets all of the limitations recited in claim 1 (see Noguchi, Abstract and paragraph [0036]). Specifically, the PTO asserted that the drying method of Noguchi includes supplying a gas for drying to the separation membrane that meets the limitation recited in the first paragraph of claim 1 based on the unclear position that, since claim | does positively recite any particular maximum and minimum value
page(s) 6, particularly “for the flow rate of the drying gas, essentially any value of minimum and maximum flow rate can be used so that the flow rate is less than or equal to 15%, as claimed (see Office Action, page 4, third full paragraph, lines 1-12). Further, the PTO asserted that the first paragraph of claim 1 does not provide a patentable distinction over Noguchi because the limitation is an abstract idea under 35 USC 8101.
page(s) 6, particularly “As an initial matter, the PTO’s assertion, that the first paragraph of claim 1 does not provide a patentable distinction over Noguchi based on 35 USC §101, is erroneous. To this end, the portion of 35 USC §101 applied by the PTO is directed to whether the claimed invention is one of the statutory categories eligible for patent protection, which includes a process, a machine, a manufacture, or a composition of matter. Therefore, since claim 1 recites a drying method (1.e., a process), the claimed invention is eligible for patent protection under 35 USC §101. Further, the PTO’s assertion, that the formula recited in the first paragraph of claim 1 1s directed to an abstract idea 1s also erroneous because that formula is essentially (maximum flow rate — minimum flow rate)/minimum flow rate). Clearly, a person of ordinary skill in the art would have understood that, since the maximum and minimum values of the flow rate of the gas for drying are values associated with the claimed method (1.e., a process), the limitation recited in the first paragraph of claim 1 1s not directed to an abstract idea.
In response, respectfully, the Examiner does not find the argument persuasive.  
this claim language does not positively limit to any particular flowrate, since the choice of max and min (supposedly limiting "a value") are not particularly limited by the claim language; (max-min)/min is 0-15%; since there are no particular limits on max and min, then essentially all values can be obtained by dividing the difference between a (non-claim limited) maximum value and a (non-claim limited) minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the (non-claim limited) minimum value of the flow rate is less than or equal to 15%; furthermore, the claim formula itself is not a patentable distinction, since the formula itself is an abstract idea; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon

Applicant argues at page(s) 6, particularly “In light of the above, the PTO’s assertion, that the drying method disclosed in Noguchi meets the limitation recited in the first paragraph of claim 1, 1s erroneous because Noguchi fails to teach or suggest the actual flow rate of the gas for drying. "
In response, respectfully, the Examiner does not find the argument persuasive.  NOGUCHI states AT PARA 33, "After flowing into the main rooms 13 through the gap between the inner peripheral surface of the insertion hole 7a" (implicitly flowing has a flow rate)

Applicant argues at page(s) 6, particularly “As such, Noguchi necessarily fails to teach or suggest maximum and minimum values"
page(s) 7, particularly “for the flow rate of the gas for drying, which are required to determine whether the drying method of Noguchi would have met the limitation recited in the first paragraph of claim 1. Moreover, paragraph [0036] of Noguchi discloses that completion of drying of the plurality of separation membranes is controlled the supply time of the carbon dioxide gas (asserted gas for drying), or by the water concentration in the permeating gas. As such, a person of ordinary skill in the art would have understood that Noguchi fails to teach or suggest that a single separation membrane could be dried at approximately the same rate, which 1s accomplished by setting the flow rate distribution of the gas for drying (i.e., the limitation recited in the first paragraph of claim 1) to be less than or equal to 15% (see present specification, paragraph [0033]). Clearly, Noguchi fails to teach or suggest all of the limitations recited in claim 1, which is necessary to support an anticipation rejection under §102.
In response, respectfully, the Examiner does not find the argument persuasive.  
this claim language does not positively limit to any particular flowrate, since the choice of max and min (supposedly limiting "a value") are not particularly limited by the claim language; (max-min)/min is 0-15%; since there are no particular limits on max and min, then essentially all values can be obtained by dividing the difference between a (non-claim limited) maximum value and a (non-claim limited) minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the (non-claim limited) minimum value of the flow rate is less than or equal to 15%; furthermore, the claim formula itself is not a patentable distinction, since the formula itself is an abstract idea; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon

Applicant argues at page(s) 7, particularly “Based on the above, Applicant respectfully submits that Noguchi fails to teach all of the limitations recited in claim 1. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw all grounds of rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 7, particularly “3. Claims 1, 6, 10-12 were rejected under §103 over JP 2014-208334 (hereinafter “Tanaka,”) in view of Noguchi. This rejection 1s respectfully traversed."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see following rebuttal(s), respectively

Applicant argues at page(s) 8, particularly “The PTO’s assertion regarding the application of 35 USC §101 to the limitation recited in the first paragraph of claim 1 is erroneous for the reasons already explained in the paragraph on page 6 of this Amendment. Incidentally, since Tanaka fails to teach or suggest the flow rate distribution of the “wind” (asserted gas for drying) within a single cell of the monolith substrate, there would have been no way for a person of ordinary skill in the art to have been able to determine the difference between the maximum and minimum values of the flow rate of the asserted gas for drying on the surface of the separation membrane, which would have been necessary to determine if the flow rate of the gas for drying would have met the limitation recited in the first paragraph of claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  this claim language does not positively limit to any particular flowrate, since the choice of max and min (supposedly limiting "a value") are not particularly limited by the claim language; (max-min)/min is 0-15%; since there are no particular limits on max and min, then essentially all values can be obtained by dividing the difference between a (non-claim limited) maximum value and a (non-claim limited) minimum value of a flowrate of the gas for drying on a membrane surface of the separation membrane by the (non-claim limited) minimum value of the flow rate is less than or equal to 15%; furthermore, the claim formula itself is not a patentable distinction, since the formula itself is an abstract idea; MPEP 2106 (II)(B) The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon

Applicant argues at page(s) 8, particularly “Regardless, the PTO’s assertion that Tanaka discloses a drying method of a separation membrane, similar to the claimed method, 1s erroneous, because the portion of Tanaka cited by the PTO 1s directed to drying a film of a raw material, which is not a separation membrane until the dried film is heat treated (see Tanaka, paragraph"
page(s) 9, particularly “[0051]). As such, a person of ordinary skill in the art would have understood that the portions of Tanaka cited by the PTO have nothing to do with the drying method of a separation membrane recited in claim 1 and disclosed in Noguchi, and the method of producing a separation membrane structure recited in claim 11.
In response, respectfully, the Examiner does not find the argument persuasive.  
Contrary to the Applicant, TANKA teaches that the “silica membrane” was already formed by para 37, see especially at para 32,36,37
TANKA teaches “separation films, such as a carbon film, silica membrane, and zeolite
membrane, were formed on ceramic porous”, especially at para 3
It is reasonable to expect that the membrane of TANAKA can separate dust from a gas, such as discussed by TANAKA at para 2, even before the heat treatment

Applicant argues at page(s) 9, particularly “In light of the above, Noguchi fails to overcome the deficiencies of Tanaka because a person of ordinary skill in the art would have understood that, in the context of the drying method disclosed in Noguchi, a water-soluble gas, such as carbon dioxide, is dissolved into water contained in the pores of the separation membrane, which facilitates evaporation and removal of water from the pores of the separation membrane (see present application, paragraph [0046] and Fig. 2). Therefore, there would have been no reason for a person of ordinary skill in the art to have considered modifying Tanaka based on Noguchi, because the raw material film disclosed in Tanaka is not a separation membrane, and thus would not have included pores requiring the use of a water-soluble drying gas to facilitate drying. "
In response, respectfully, the Examiner does not find the argument persuasive.  The misinterpretation of alleged "Tanaka is not a separation membrane", does not support the assertion "thus would not have included pores requiring the use of a water-soluble drying gas to facilitate drying"

Applicant argues at page(s) 9, particularly “Incidentally, since the raw material film disclosed in Tanaka is formed from a slurry that includes solvents other than water (e.g., ethanol and TEOS) (see Tanaka, paragraph [0031]), there is nothing in the record to teach or suggest that the water-soluble gas, such as carbon dioxide, disclosed in Noguchi could have been used to dry the raw material film in the first place."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
furthermore, Applicant's refusal to acknowledge of TANKA teaching of drying occurring with "wind" (a gas), especially at para 36-38, is not persuasive; Also, Applicant's refusal to acknowledge of NOGUCHI teaching of drying with carbon dioxide gas, especially at abstract, is not persuasive

Applicant argues at page(s) 9, particularly “Clearly, the combination of Tanaka and Noguchi would not have resulted 1n the drying method for a separation membrane recited in claim 1. Similarly, the combination of Tanaka and Noguchi would not have resulted in the method for producing a separation membrane structure recited in claim 11."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 10, particularly “Based on the above, Applicant respectfully submits that claims 1 and 11 are distinguishable over Tanaka, and Noguchi and Hwang fail to overcome the deficiencies of Tanaka. Since claims 6 and 10 depend directly from claim 1, and claim 12 depends directly from claim 11, these claims are also believed to be allowable over the applied prior art. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 10, particularly “For at least the foregoing reasons, Applicant respectfully submits that all claims pending herein define patentable subject matter over the prior art of record. Accordingly, the Examiner is requested to issue a Notice of Allowance for this application in due course."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776